DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 06 January 2021 to the previous Office Action dated 06 October 2020 is acknowledged.  Claims 1-12 are pending in the application.

Election/Restrictions
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 September 2020.
	Claims 1-11 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasenmayer et al. (US 2003/0232092 Al; published 18 December 2003; of record) and Greene et al. (U.S. Patent No. 3,591,680; issued 06 July 1971; of record).
Hasenmayer et al. discloses a liquid suspension antacid preparation comprising aluminum hydroxide, magnesium hydroxide, water (i.e., an aqueous suspension), simethicone (i.e., an antifoaming agent), hydroxyethyl cellulose, and sorbitol (i.e., a corrigent) (Example 1; paragraph [0029]) wherein suitable suspending agents in the preparation of Hasenmayer et al. include cellulose derivatives such as sodium carboxymethylcellulose, microcrystalline cellulose, hydroxyl ethylcellulose, hydroxypropyl methylcellulose, and mixtures thereof (paragraph [0019]).  The total 
Although Example 1 of Hasenmayer et al. does not include sodium carboxymethylcellulose, microcrystalline cellulose, and hydroxypropyl methylcellulose, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow such suggestions of Hasenmayer et al. and to substitute a mixture of sodium carboxymethylcellulose, microcrystalline cellulose, and hydroxypropyl methylcellulose as suspending agents for the hydroxyethyl cellulose suspending agent in the composition of Example 1 of Hasenmayer et al., with a reasonable expectation of success, given that it is prima facie obvious to substitute and combine equivalents known for the same purpose per MPEP 2144.06.
Hasenmayer et al. does not disclose carrageenan as claimed.
Greene et al. discloses aqueous suspension antacid compositions comprising aluminum hydroxide and magnesium hydroxide (claims 1,2, 4; column 2 line 68 to column 3 line 7) wherein suspending agent therein can be hydroxypropyl methylcellulose, sodium carboxymethylcellulose, carrageenan, or combinations thereof preferably present in an amount of about 0.1-2% (claim 5; column 3 line 66 to column 4 line 7).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasenmayer et al. and Greene et al. by including in the composition of Hasenmayer et prima facie obvious to combine equivalents known for the same purpose (e.g., suspending agents in aqueous suspension antacid compositions comprising aluminum hydroxide and magnesium hydroxide) per MPEP 2144.06(1).
Regarding claim 2, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Hasenmayer et al. as discussed above and to include about 1-35% (w/v) of aluminum hydroxide and about 1-35% (w/v) magnesium hydroxide in the composition of Hasenmayer et al. in view of Greene et al. as discussed above, with a reasonable expectation of success.  Such concentration ranges overlap the claimed concentration ranges, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claims 3-8, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Greene et al. as discussed above and to include about 0.1-2% of any suspending agent in the composition of Hasenmayer et al. in view of Greene et al. as discussed above, with a reasonable expectation of success.  Although such concentration range is not specified as (w/v), given that the composition of Greene et al is an aqueous suspension, (w/w) and (w/v) are approximately the same, and thus such concentration range overlaps the claimed concentration ranges and ratio, and a prima facie case of obviousness exists where prior art and claimed ranges/ratios overlap per MPEP 2144.05(I).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: neither Hasenmayer et al. nor Greene et al. disclose silicone resin in addition to the other limitations recited in claims 9-10 including the limitations in base claim 1.

Response to Arguments
Applicant's arguments filed 06 January 2021 have been fully considered but they are not persuasive.
Applicant argues that Hasenmayer et al. and Greene et al. merely briefly mention in passing the possibility of using a combination of suspending agents, which is insufficient motivation to combine suspending agents and insufficient for an expectation of success (remarks pages 5-7).  In response, both Hasenmayer et al. and Greene et al. specifically state that combinations of suspending agents may be used, which is sufficient motivation to combine suspending agents and expectation of success thereof, and it is not necessary for Hasenmayer et al. or Greene et al. to also include combinations of suspending agents in working examples in order to provide sufficient motivation to combine suspending agents and expectation of success thereof. Moreover, motivation and expectation of success for combinations of suspending agents is also provided by MPEP 2144.06(I).

Applicant argues that Hasenmayer et al. focuses of hydroxyethyl cellulose and Greene et al. focuses on hydroxypropyl cellulose, rather than mixtures (remarks page 7).  In response, both Hasenmayer et al. and Greene et al. specifically state that combinations of suspending agents may be used, as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617